Citation Nr: 1339543	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease-like symptoms with right side tremors, to include as secondary to Klippel-Feil syndrome with post-operative fusion, C3 through C7.

2.  Entitlement to service connection for herniated nucleus pulposus, posterior and anterior lumbar interbody fusion and plating at L3-L5 with spinal stenosis, to include as secondary to Klippel-Feil syndrome with post-operative fusion, C3 through C7.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2012, the Board remanded the issues under appeal, which at that time included entitlement to service connection for deep vein thrombosis with left lower extremity and pelvic deep vein thrombosis with stent placement.  This claim was granted in full by way of an October 2012 rating action.  It is, therefore, no longer within the Board's jurisdiction.

As was noted in the Board's March 2012 Remand, the issue of entitlement to an increased rating for Klippel-Feil syndrome with post-operative fusion, C3 through C7, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.





REMAND

In June 2011, the Veteran testified at a personal hearing before an Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  The Acting Veterans Law Judge who conducted the June 2011 hearing has since left the Board.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Because the Acting Veterans Law Judge who conducted the June 2011 hearing is no longer employed by the Board, he cannot participate in the adjudication of the Veteran's claims.  As such, in October 2013, the Board sent the Veteran a letter requesting that he indicate on a provided form whether he desired another opportunity to testify at a hearing before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  In November 2013, the Veteran returned the provided form wherein he indicated that he wished to appear for a hearing before a new Veterans Law Judge via video conference at the RO.  Consequently, remand is required as a video conference hearing with a member of the Board must be scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a video conference hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



